     Case 2:20-cv-01708-JAD-EJY Document 15 Filed 10/15/20 Page 1 of 2




 1 James J. Morrissey
   PILGRIM CHRISTAKIS LLP
 2 321 N. Clark Street, 26th Floor
   Chicago, Illinois 60654
 3 Telephone: (312) 280-0441
   jmorrissey@pilgrimchristakis.com
 4 (Pro Hac Vice petition forthcoming)

 5 Matthew C. Addison (NSBN 4201)
   Sarah A. Ferguson (NSBN 14515)
 6 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 7 Reno, NV 89501
   Telephone: (775) 788-2000
 8 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 9
   Attorneys for Defendant
10 Comenity Bank

11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF NEVADA
13 ROBERT MCELVOGUE,
                                                         Case No. 2:20-cv-01708-JAD-EJY
14                 Plaintiff,
15          vs.                                          STIPULATION AND [PROPOSED]
                                                         ORDER FOR EXTENSION OF TIME FOR
16 COMENITY BANK; EQUIFAX                                DEFENDANT COMENITY BANK TO
   INFORMATION SERVICES, LLC; and                        RESPOND TO THE COMPLAINT
17 TRANSUNION, LLC,                                      (FIRST REQUEST)
18                 Defendants.
19

20          Plaintiff Robert McElvogue (“Plaintiff”) and Defendant Comenity Bank (“Comenity”), by

21 counsel, hereby stipulate as follows:

22          1.     Comenity was served with the Complaint on or about September 23, 2020, making

23 its response due October 14, 2020.

24          2.     Counsel for Comenity was recently retained and needs additional time to investigate

25 the facts and legal claims asserted in the Complaint and to prepare an appropriate response.

26          3.     Plaintiff and Comenity agree to extend the time it has to respond to the Complaint

27 by 21-days, to and including November 4, 2020.

28


                                                     1
     Case 2:20-cv-01708-JAD-EJY Document 15 Filed 10/15/20 Page 2 of 2




 1           4.       This is the first stipulation to extend Comenity’s deadline to respond to Plaintiff’s

 2 Complaint and is not made for the purpose of delay.

 3           DATED: October 13, 2020.

 4           Respectfully submitted,

 5           PRICE LAW GROUP, APC                     MCDONALD CARANO LLP

 6

 7           By: /s/ Steven A. Alpert                 By: /s/ Sarah A. Ferguson
             Steven A Alpert                          James J. Morrissey
 8           5940 S. Rainbow Blvd.                    PILGRIM CHRISTAKIS LLP
             Suite 3014                               321 N. Clark Street, 26th Floor
 9           Las Vegas, NV 89118                      Chicago, Illinois 60654
                                                      Telephone: (312) 280-0441
10           Telephone: 702-794-2008                  (Pro Hac Vice petition forthcoming)
11           Plaintiff Diana Perez                    Matthew C. Addison (NSBN 4201)
                                                      Sarah A. Ferguson (NSBN 14515)
12                                                    MCDONALD CARANO, LLP
                                                      100 W. Liberty Street, Tenth Floor
13                                                    Reno, NV 89501
                                                      Telephone: (775) 788-2000
14
                                                      Defendant Comenity Bank
15

16

17                                                   ORDER
18                                                   IT IS SO ORDERED.
19
                                                     ___________________________________
20
                                                     UNITED STATES MAGISTRATE JUDGE
21
                                                     DATED: October 15, 2020
22

23

24

25

26    4837-2966-9582, v. 1


27

28


                                                         2
